DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/11/2020 has been entered.
 
Response to Amendment
The Amendment filed 06/11/2020 has been entered.  Claims 27-32 have been added.  No claims have been cancelled.  Claims 1 and 14 have been amended.  Claims 1, 2, 13-15 and 26-32 remain pending in the application.

Response to Arguments
Applicant’s arguments, see pages 9-15, filed 11/11/2020, with respect to the 103 rejections have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of a newly found reference during an updated search, specifically the Jung reference.


Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/613,323, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 The provisional application fails to provide support for the image analysis for obtaining a variable of an object image as recited in independent claims 1 and 14.  Therefore, the effective filing date for claims 1-4, 8-17, and 21-32 is 07/12/2018.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “performing an image processing process on each driving image to determine whether the driving images include an object image”, and “in response to two driving images including the object image” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

Claim Objections
Claims 30-32 are objected to because of the following informalities.  Appropriate correction is required: new claims 30-32 are dependent on device claim 14 but recite being dependent on method claim 14.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 14, and 15, and 27-32 are rejected under 35 U.S.C. 103 as being unpatentable over Kim US 2006/0008267 A1, hereafter Kim, in view of Cluff et al. US 2014/0168377 A1, hereafter Cluff, further in view of Jung et. al US 2005/0196043 A1, hereafter Jung.

Regarding claim 1, Kim discloses an image capturing method (method and apparatus for adjusting exposure for a camera) [title], comprising the steps of:
capturing a plurality of images sequentially by an image capturing unit (although the invention is described with regard to photographing an object, it will be understood by those knowledgeable in the field of the invention that a sequential series of still images may be photographed in succession to obtain a motion video comprised of any number of individual still frames) [0046];
performing an image analysis on two of the images to obtain a variance of the object image (extract N-number of frames for determining illumination from previewed image S 220; determine illumination of each frame based on distribution of brightness level S320) [FIG. 2]; and 
setting a shutter speed of the image capturing unit according to the variance (automatically adjust exposure S440) [FIG. 2].
However, while Kim explicitly discloses capturing a plurality of images sequentially comprising an object image to determine an illumination difference to adjust a shutter speed (extract N-number of frames for determining illumination from previewed image S 220; determine illumination of each frame based on distribution of brightness level S320) [FIG. 2], Kim fails to explicitly disclose capturing a plurality of driving images; performing an image processing process on each driving image to determine whether the driving images include an object image; in response to two driving images including the object image, performing an image analysis on two of the images to obtain a variance of the object image; wherein the variance is displacement of the object image in the two driving images or a speed at which the object images moves in the two driving images.
Cluff, in an analogous environment, discloses capturing a plurality of driving images (an image from each camera at two different times) [abstract];
wherein the variance is displacement of the object image in the two driving images or a speed at which the object images moves in the two driving images (an image from each camera at two different times is used to determine an observed displacement of an object relative to a vehicle) [abstract].
Kim and Cluff are analogous because they are both related to object images. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the illumination difference, as disclosed by Kim, with the object displacement, as disclosed by Cluff, the motivation being monitoring the progression of an object in an image [0045].
Further, Jung, in an analogous environment, discloses performing an image processing process on each driving image to determine whether the driving images include an object image (is there text area detected from previous frame in current frame? 12) [FIG. 1];
in response to two driving images including the object image (yes 12) [FIG. 1], performing an image analysis on two of the images to obtain a variance of the object image (detect text area from remaining area and verify whether there is text area in next frame 16) [FIG. 1].


Regarding claim 2, Kim, Cluff, and Jung address all of the features with respect to claim 1 as outlined above.
Kim further discloses the step of setting the shutter speed of the image capturing unit according to the variance comprises:
setting the shutter speed to one of a plurality of predetermined shutter speed values according to the variance if the variance is less than or equal to a variation threshold (the exposure is adjusted if the count is greater than or equal to a predetermined number) [0025].
Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation. In addition, when a claim requires selection of an element from a list of alternatives, the prior art teaches the element if one of the alternatives is taught by the prior art. See, e.g., Fresenius USA, Inc. v. Baxter Int’l, Inc., 582 F.3d 1288, 1298 (Fed. Cir. 2009). See MPEP 2143.03.

Claims 14 and 15 are drawn to a device adapted to implement the method of claims 1 and 2, and are therefore rejected in the same manner as above.  However, the claims also recite a processing unit, which Kim also discloses (microprocessor unit) [0046].

Regarding claim 27, Kim, Cluff, and Jung address all of the features with respect to claim 1 as outlined above.
Kim further discloses the image capturing unit captures the plurality of driving images at a predetermined shutter speed (exposure time setting…adequate value) [0014].

Regarding claim 28, Kim, Cluff, and Jung address all of the features with respect to claim 1 as outlined above.
Jung further discloses the image analysis is performed on the first one of the driving images including the object image and the last one of the driving images including the object image (is there text area detected from previous frame in current frame? 12) [FIG. 1].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the object detection before image analysis, as disclosed by Jung, with the invention disclosed by Kim and Cluff, the motivation being reducing the amount of time to detect text objects [0007].

Regarding claim 29, Kim, Cluff, and Jung address all of the features with respect to claim 1 as outlined above.
Jung further discloses the image analysis is performed on two consecutive ones of the driving images including the object image (is there text area detected from previous frame in current frame? 12; detect text area from remaining area and verify whether there is text area in next frame 16) [FIG. 1].


Claims 30-32 are drawn to a device adapted to implement the method of claims 27-29, and are therefore rejected in the same manner as above.

Claims 13 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, Cluff, and Jung further in view of Kerr “APEX-The Additive System of Photographic Exposure”, hereafter Kerr.

Regarding claim 13, Kim, Cluff, and Jung address all of the features with respect to claim 2 as outlined above.
However, while Kim, Cluff, and Jung disclose adjusting a shutter speed according to variance between two images, the combination fails to disclose a product of the shutter speed, the gain and the fill light intensity is substantially the same before and after the fine-tuning.
Kerr, in an analogous environment, discloses a product of the shutter speed, the gain and the fill light intensity is substantially the same before and after the fine-tuning (see equations 1 and 2) [page 6].
Kim, Cluff, Jung, and Kerr are analogous because they are all related to cameras imaging. Therefore, it would have been obvious to one of ordinary skill in the art before the effective 
Examiner notes claim 13 is based on a contingent limitation recited in claim 2.  Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation. In addition, when a claim requires selection of an element from a list of alternatives, the prior art teaches the element if one of the alternatives is taught by the prior art. See, e.g., Fresenius USA, Inc. v. Baxter Int’l, Inc., 582 F.3d 1288, 1298 (Fed. Cir. 2009). See MPEP 2143.03.

Claim 26 is drawn to a device adapted to implement the method of claim 15, and is therefore rejected in the same manner as above.  

Citation of Pertinent Prior Art
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure:
Li US 2018/0075304 A1 discloses recognizing image features of every frame of a video and determining variance among two continuous frames
Hong et al. US 2017/0024631 A1 discloses determining an existence and position of an object using difference images between two frames
Chiba et al. US 2009/0157268 A1 discloses detecting an object’s position through comparing two images

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFAN GADOMSKI whose telephone number is (571)270-5701.  The examiner can normally be reached on Monday - Friday, 12-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


STEFAN GADOMSKI
Examiner
Art Unit 2485